Citation Nr: 0532520	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 2001, 
for the grant of service connection for diabetes mellitus, 
type II, as secondary to herbicide exposure.   

2.  Entitlement to an effective date prior to April 30, 2001, 
for the grant of service connection for coronary artery 
disease, as secondary to the service-connected diabetes 
mellitus II, type II.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to May 
1960 and from June 14, 1966 to December 13, 1966.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO rating decision, which granted 
service connection for diabetes mellitus, type II, as 
secondary to herbicide exposure, and for coronary artery 
disease as secondary to the service-connected diabetes 
mellitus, effective April 20, 2001.  The veteran appealed the 
effective date of the grant of service connection for the two 
disabilities.  

The Board notes that in a January 2004 statement, the 
veteran's representative has raised the issue of an increased 
rating for diabetes mellitus.  This issue has not been 
adjudicated by the RO, and it is referred to it for further 
appropriate consideration.

The Board also notes that the veteran initiated an appeal as 
to an April 2004 RO denial of a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for right knee 
disability as a result of a total right knee arthroplasty 
performed at a VA Medical Center in July 2002.  A statement 
of the case was issued to him in August 2004.  As the file 
discloses no substantive appeal, which perfects the veteran's 
appeal as to this issue, it is not properly before the Board 
for appellate consideration and will not be addressed.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In a July 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and for coronary 
artery disease as secondary to diabetes mellitus, effective 
April 30, 2001, the date of receipt of a claim of entitlement 
to service connection for diabetes mellitus resulting from 
exposure to Agent Orange in Vietnam; the record discloses no 
earlier formal or informal claim for this particular benefit.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 30, 
2001, for the grant of service connection for diabetes 
mellitus, type II, as secondary to herbicide exposure, have 
not been met.  38 C.F.R. § 3.816 (2005).

2.  The criteria for an effective date prior to April 30, 
2001, for the grant of service connection for coronary artery 
disease, as secondary to the service-connected diabetes 
mellitus, type II, have not been met.  38 C.F.R. § 3.816 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issues on appeal arise 
from a notice of disagreement as to the assignment of the 
effective date for the service-connected diabetes mellitus 
and coronary artery disease, and as such, represent 
"downstream" issues as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claims for service connection, 
and as such, the effective date issues on appeal fall within 
the exception for the applicability of 38 U.S.C.A. § 5103(a).

In any case, the RO provided the veteran with a copy of the 
rating decision dated in July 2002, which informed him of the 
reasons for its determination to assign April 30, 2001 as the 
effective date for the grant of service connection for 
diabetes mellitus and coronary artery disease.  Moreover, the 
statement of the case sent to the veteran in June 2003 set 
forth the general requirements of applicable law pertaining 
to a claim for an earlier effective date, as well as 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  The statement of the case also 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As such, through the rating decision and statement 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claims.  See 
38 U.S.C.A. §§ 5102, 5103.  As to notifying the veteran of 
what specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish, a reasonable person could be expected to 
understand from the notice provided (i.e., through the rating 
decision and statement of the case) what information and 
evidence was needed to substantiate the claims.  
Additionally, there is no evidence that VA failed to obtain 
evidence that it should have, in conjunction with the 
veteran's claims.  

Thus, any deficiency in furnishing notice was essentially 
cured, with no resulting prejudice to the veteran (see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)), when the RO 
provided the veteran a copy of the rating decision of July 
2002 and a statement of the case in June 2003.  These 
documents not only informed the veteran of the information 
and evidence needed to substantiate his claims (see 
38 U.S.C.A. §§ 5102, 5103) but also gave him the reasons for 
which it decided the way it did and the evidence it had 
considered in making those determinations.  Further, while 
the RO did not specifically inform him as to the parties 
responsible for obtaining the evidence necessary to 
substantiate the claims, it is reasonable to expect that the 
veteran would comprehend this in light of the notice already 
given.  

The Board finds that any defect in the timing of the notice 
is not prejudicial to the veteran because it was sent prior 
to the transfer of the case to the Board for appellate 
consideration in December 2004, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The veteran has not identified any records for the 
RO to obtain on his behalf.  Further, VA has not conducted 
medical inquiry in an effort to substantiate the claims (see 
38 U.S.C.A.§ 5103A(d)) for the reason that the adjudication 
of these particular claims is largely based on the historical 
record and that additional medical inquiry is not only 
unnecessary but also pointless.  It is difficult to identify 
what additional assistance VA could lend to the veteran to 
substantiate such claims.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for an Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for diabetes mellitus, type II, as 
secondary to herbicide exposure in Vietnam, and for coronary 
artery disease as secondary to the diabetes mellitus, should 
be prior to April 30, 2001, the date that the RO assigned.  
In particular, he contends that an effective date in January 
2000 is proper in light of the RO's receipt in January 2000 
of VA medical evidence showing a diagnosis of diabetes 
mellitus.  He argues that such information should have been 
construed by the RO as an informal claim for benefits, and 
that the RO had the duty to take action on the informal claim 
at that time.  

In this case, the veteran served on active duty from January 
1957 to May 1960 and from June 14, 1966 to December 13, 1966.  
The claims file shows that a compensation claim relevant to 
type II diabetes mellitus resulting from Agent Orange 
exposure in Vietnam was first received by the RO on April 30, 
2001.  In a July 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, as secondary to 
herbicide exposure in Vietnam, and for coronary artery 
disease as secondary to the diabetes mellitus, effective 
April 30, 2001, the date of receipt of the claim of 
entitlement to service connection for diabetes mellitus, type 
II, resulting from exposure to Agent Orange in Vietnam.  

Historically, it is noted that following the enactment of the 
Agent Orange legislation in 1984, service connection could be 
established for certain diseases manifested to a degree of 10 
percent or more during the veteran's lifetime if the veteran 
served in Vietnam during the Vietnam era.  The Agent Orange 
Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 
6, 1991), gave the Secretary the authority to add to the list 
of diseases subject to service connection on a presumptive 
basis.  That list is set forth at 38 C.F.R. § 3.309(e) 
(2005).  Type II, or adult-onset diabetes mellitus was added 
to the list, effective July 9, 2001.  See 66 Fed. Reg. 23,166 
(May 8, 2001).  The United States Court of Appeals for the 
Federal Circuit later held that the effective date of the 
regulation should be May 8, 2001, pursuant to 
38 U.S.C.A. § 1116(c)(2) (West 2002).  See Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2005).  
However, this case is governed by principles growing out of 
Agent Orange litigation.  In May 1989, the United States 
District Court for the Northern District of California voided 
all denials of Agent Orange claims based on the regulations 
that became effective on September 25, 1985.  Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 
32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2005)).  This regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II, or adult-onset 
diabetes mellitus.  Id. at 50,970; 38 C.F.R. § 3.816(b) 
(2005).  This regulation is applicable to a claim where VA 
denied compensation for a covered herbicide disease of a 
"Nehmer class member" in a decision issued between 
September 25, 1985 and May 3, 1989.  See 38 C.F.R. 
§ 3.816(c)(1).  This particular provision of the regulation 
is not applicable to the veteran's claim because there was no 
decision issued prior to July 2002 relevant to diabetes 
mellitus or coronary artery disease.  

This regulation, however, further provides that where a 
"Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and his claim 
for disability compensation "was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease," 
the effective date of the award will be the later of the date 
the claim was received by VA or the date the disability 
arose.  Id. at 50,971; 38 C.F.R. § 3.816(c) (2005) (emphasis 
added).  Where the foregoing requirements are not met, the 
regulation provides that the effective date of the award 
"shall be determined in accordance with" 38 C.F.R. §§ 3.114 
and 3.400.  68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) 
(codified at 38 C.F.R. § 3.816(c)(4) (2005)).  

The diabetes mellitus disability in this case arose no later 
than 1994, when private and VA doctors listed diabetes 
mellitus as a definitive diagnosis.  The remaining issue is 
when the veteran's claims of entitlement to service 
connection for diabetes mellitus, type II, and for coronary 
artery disease were received.  There is no question that the 
veteran's statement received on April 30, 2001, constitutes a 
claim for service connection for diabetes mellitus, type II, 
based on Agent Orange exposure.  On that date, the veteran 
filed a formal claim of entitlement to service connection for 
"diabetes due to exposure to Agent Orange," stating that he 
had been diagnosed with the condition by the VA 10 or 11 
years previously.  

Whether the veteran had filed a claim for service connection 
for diabetes mellitus, type II, prior to April 30, 2001 has 
been considered, but the Board finds that the record 
demonstrates that VA received no prior claim.  Under the 
circumstances of this case, a claim is considered a claim for 
compensation for a particular covered herbicide disease if:  

(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii)  VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered herbicide 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (codified at 38 
C.F.R. § 3.816(c)(2) (2005)). 

The record discloses no earlier formal or informal claim for 
this particular benefit (i.e., type II diabetes mellitus), or 
any secondary condition based on the diabetes mellitus.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  While the veteran has 
previously filed a claim for service connection for another 
disability alleged to be the result of Agent Orange exposure 
in Vietnam, he had not indicated an intent, prior to April 
30, 2001, to apply for service connection for diabetes 
mellitus, in particular.  

The veteran contends that an effective date in January 2000 
is proper in light of the RO's receipt in January 2000 of VA 
medical evidence showing a diagnosis of diabetes mellitus.  
He argues that such information should have been construed by 
the RO as an informal claim for benefits, and that the RO had 
the duty to take action on the informal claim at that time.  
The claims file does show that in January 2000 the veteran 
filed a claim of entitlement to service connection for 
chloracne due to Agent Orange exposure, and VA records 
showing diagnoses of a skin disorder and diabetes mellitus, 
among other conditions, were received with that claim.  The 
claims file also shows that, in connection with an earlier 
claim for service connection for post-traumatic stress 
disorder, filed in September 1994, a private medical 
statement noted that the veteran had diabetes.  At those 
times, however, the veteran did not express an intent to file 
a claim for service connection for diabetes mellitus, or any 
condition arising there from.  For example, the claim 
received in January 2000 only specified the disability of 
chloracne, to the exclusion of all other disabilities 
referenced in the medical records received with that claim.  
In contrast, the veteran's claim for disability compensation 
filed on April 30, 2001 clearly expressed his intent to apply 
for benefits in relation to diabetes due to Agent Orange 
exposure.  Consequently, the claim was developed, during 
which coronary artery disease was found to be a secondary 
condition of the diabetes mellitus.  As noted, the RO granted 
these claims and assigned the effective date as the date of 
receipt of the claim in April 2001.  

The Board notes that, although any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
(see 38 C.F.R. § 3.155(a)), even an informal claim for VA 
benefits must identify the benefit sought.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).  While the veteran's submissions 
must be interpreted broadly, the Court in Brannon noted that 
the Board is not required to conjure up issues that were not 
raised by the appellant.  While an appellant must have 
asserted the claim expressly or impliedly (see Isenbart v. 
Brown, 7 Vet. App. 537, 540-541 (1995)), the Court has 
further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue".)  While these cases involve the Board, not an RO, it 
is clear that the reasoning employed by the Court applies to 
all levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).

Thus, as applied to the instant case, there was and is no 
obligation on the part of VA to infer a claim of service 
connection for diabetes mellitus in retrospect, i.e., prior 
to April 30, 2001.  It was incumbent on the veteran, prior to 
April 30, 2001, to identify the benefit sought (i.e., 
disability compensation for diabetes mellitus and coronary 
artery disease as secondary to diabetes mellitus), if not in 
so many words then at least to such degree that RO personnel 
could reasonably conclude that a claim existed.  The Board 
finds that he had not done so prior to April 30, 2001.  VA 
has a duty to develop fully and sympathetically a veteran's 
claim to its optimum, and VA is required to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations.  Moody v. Principi, 360 F.3d 
1306 (Fed.Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 
(Fed.Cir. 2004); Bingham v. Principi, 18 Vet. App. 470 
(2004); see also Roberson v. Principi, 251 F.3d 1378 
(Fed.Cir. 2001).  Where such a review "reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the RO for development and adjudication of the 
issue." Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  The 
Board in this case finds that the preceding claim of service 
connection for chloracne due to Agent Orange exposure does 
not necessarily lead one to a reasonable conclusion that a 
claim for service connection for diabetes mellitus (and 
coronary artery disease as a secondary condition) due to 
Agent Orange exposure was likewise being sought at that time. 

In sum, in accordance with the Nehmer decision and VA's 
implementation of that decision in 38 C.F.R. § 3.816 and for 
the above-stated reasons, April 30, 2001 is the correct 
effective date for the award of service connection for 
diabetes mellitus, type II, as secondary to herbicide 
exposure in Vietnam.  Moreover, the grant of service 
connection for coronary artery disease cannot be any earlier 
than April 30, 2001, for the obvious reason that the award 
would not have been granted but for the diabetes mellitus 
award and that its effective date is necessarily contingent 
upon the effective date assigned for the diabetes mellitus 
award.  

Absent any evidence of earlier receipt of the veteran's claim 
of entitlement to service connection for type II diabetes 
mellitus and coronary artery disease as secondary to diabetes 
mellitus, the claims for an earlier effective date for the 
awards of service connection must be denied. 


ORDER

An effective date prior to April 30, 2001, for the grant of 
service connection for diabetes mellitus, type II, as 
secondary to herbicide exposure, is denied.

An effective date prior to April 30, 2001, for the grant of 
service connection for coronary artery disease, as secondary 
to the service-connected diabetes mellitus, type II, is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


